DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso-Ruiz (US Patent Publication No. 2017/0357398; hereinafter Alonso) in view of Miura et al. (US Patent Publication No. 2016/0357353; hereinafter Miura).
With reference to claim 1, Alonso discloses a method of providing content executed in a computer device (see Fig. 5A) having at least one processor (504) configured to execute computer-readable instructions included in a memory (506) (see paragraphs 119-120; Fig. 5A), the method comprising:
displaying (54), by the at least one processor, content (“Select Content to Watch”) corresponding to a content item (Item A-1 through F-1) of a plurality of content items on a first screen (602) and a list of the content items (Item A-1 through F-1) on a second screen (604) of a dual screen of the computer device wherein said first screen (602) is different from said second screen (604) (see paragraph 125; Fig. 6A); and 
when the content is displayed on the first screen (602), highlighting (focus, 606), by the at least one processor (504), a content item (Item A-1 through F-1) corresponding to the content in the list on the second screen (604) in a forward moving mode (603) (see paragraphs 126-127; Figs. 6B-D)
wherein in the forward moving mode (603), the at least one processor (504); (see paragraphs 126-127; Figs. 6B-D),
displaying next content (Item E-1) corresponding to a next content item of the plurality of content items (Item A-1 through F-1) in the list is continuously displayed on the first screen (602) (see paragraph 126; Figs. 6B-C).
While Alonso teaching continuously displaying on the first screen (602) in response to scrolling input made on the second screen (604), there fails to be disclosure of scrolling input made on the first screen as recited.
Miura discloses a system and device for displaying content in a first screen (104) of a computer device and a list of content items (content scrubber, 108) in a second screen (106) of the computer device (see abstract; paragraph 23; Fig. 1), wherein when the content (CC) is displayed on the first screen (104), highlighting (114), by the at least one processor, a content item (CC) corresponding to the content in the list on the second screen (306) in a forward moving mode (see paragraphs 24, 40; Figs. 1, 3), wherein in the forward moving mode, continuously displaying next content (DD) corresponding to a next content item of the plurality of content items in the list on the first screen in response to a scrolling input made on the first screen (104) (see paragraph 40; Fig. 3); sequentially displaying on the first screen (104), a plurality of scene images (#81-#8c) of the content (#8) corresponding to the content item (#8) in response to a scrolling input made on the first screen while highlighting (114) of the content item corresponding to the content in the list on the second screen (106) is maintained (see paragraphs 34-35, 39; Fig. 2); and sequentially displaying, on the first screen (104), a plurality of scene images of the next content (#7) corresponding to the next content item in response to a scrolling input made on the last screen image of the content corresponding to the content item on the first screen (104) and highlighting (114) a next content item corresponding to the next content in the list one [on] the second screen after terminating the highlighting of the content item corresponding to the content in the list on the second screen (see paragraphs 35-36, 40; Figs. 2-3, 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of synchronizing the content displayed and the list of contents similar to that which is taught by Miura to thereby allow synchronization of the first screen and the second screen based on the location of user input (see Miura; paragraph 3).

With reference to claim 2, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Alonso further discloses wherein the content on the first screen (602) and the list of content items (Item A-1 through F-1) on the second screen (604) are displayed through a web browser (browser module, 147) supporting a dual screen function (see paragraphs 75-76; Fig. 1A).

With reference to claim 3, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Miura further discloses wherein highlighting (114) the content item (108) comprises moving the highlight (114) in the list of content items from a previous content item (BB) indicative of previous content to a next content item (CC) indicative of next content, when the previous content item (BB) moves onto the next content item (CC) in response to the scrolling input to the first screen (see paragraph 40; Figs. 1, 3).

With reference to claim 4, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Miura further discloses highlighting (114) the content item (110) comprises adjusting the list of content items (108) by scrolling the list of content items so that the highlight (114) is located within a given range using at least one reference line on the second screen (106) (in teaching the selected thumbnail may be distinctively be placed at the center of the list; see paragraphs 24-25).

With reference to claim 5, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Alonso further discloses wherein highlighting (606) the content item (Item A-1 through F-1) comprises scrolling (603) the list of content items by a maximum length at timing at which the highlight (606) in the list of content items reaches a critical location (end of list) on the second screen (see paragraph 127).

With reference to claim 6, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Alonso further discloses wherein highlighting (606) the content item (Item A-1 through F-1) comprises scrolling (603) the list of content items by a unit length when the highlight (606) in the list of content items (Item A-1 through F-1) moves on the second screen (604) (one icon being a unit length; see paragraphs 126-127).

With reference to claim 7, Alonso and Miura disclose all that is required as explained above with reference to claim 3, wherein Miura further discloses highlighting (114) the content item further comprises: scrolling the list of content items in response to a scrolling input to the second screen (see paragraph 26); and adjusting the list of content items by scrolling the list of content items so that the highlight content items is located within a given range using at least one reference line on the second screen (see paragraph 26), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see paragraph 27).

With reference to claim 9, Alonso and Miura disclose all that is required as explained above with reference to claim 1, wherein Alonso further discloses a non-transitory computer-readable recording medium storing a program which, when executed by a computer, causes the computer to perform the method of providing content explained above (see paragraph 23).

With reference to claim 10, Alonso discloses a computer device (see Fig. 5A) comprising:
at least one processor (504) implemented to execute computer-readable instructions included in a memory (506); and
a display unit (54) in communication with said at least one processor (504) and including a first screen (602) and a second screen (604), said display unit being configured to display content (“Select Content to Watch”) corresponding to a content item (Item A-1 through F-1) of a plurality of content items on a first screen (602) and a list of the content items (Item A-1 through F-1) on a second screen (604), wherein said first screen is different from said second screen (see paragraph 125; Fig. 6A),
wherein the at least one processor comprises:
an association unit (processor 504) configured to highlight (focus, 606) a content item (Item A-1 through F-1) corresponding to the content in the list on the second screen in a forward moving mode (603), wherein in the forward moving mode (603), the at least one processor (504); (see paragraphs 126-127; Figs. 6B-D),
displaying next content (Item E-1) corresponding to a next content corresponding to a next content item of the plurality of content items (Item A-1 through F-1) on the first screen (602) (see paragraph 126; Figs. 6B-C).
While Alonso teaching continuously displaying on the first screen (602) in response to scrolling input made on the second screen (604), there fails to be disclosure of scrolling input made on the first screen as recited.
Miura discloses a system and device for displaying content in a first screen (104) of a computer device and a list of content items (content scrubber, 108) in a second screen (106) of the computer device (see abstract; paragraph 23; Fig. 1), wherein when the content (CC) is displayed on the first screen (104), highlighting (114), by the at least one processor, a content item (CC) corresponding to the content in the list on the second screen (306) in a forward moving mode (see paragraphs 24, 40; Figs. 1, 3), wherein in the forward moving mode, continuously displaying next content (DD) corresponding to a next content item of the plurality of content items in the list on the first screen in response to a scrolling input made on the first screen (104) (see paragraph 40; Fig. 3); sequentially displaying on the first screen (104), a plurality of scene images (#81-#8c) of the content (#8) corresponding to the content item (#8) in response to a scrolling input made on the first screen while highlighting (114) of the content item corresponding to the content in the list on the second screen (106) is maintained (see paragraphs 34-35, 39; Fig. 2); and sequentially displaying, on the first screen (104), a plurality of scene images of the next content (#7) corresponding to the next content item in response to a scrolling input made on the last screen image of the content corresponding to the content item on the first screen (104) and highlighting (114) a next content item corresponding to the next content in the list one [on] the second screen after terminating the highlighting of the content item corresponding to the content in the list on the second screen (see paragraphs 35-36, 40; Figs. 2-3, 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of synchronizing the content displayed and the list of contents similar to that which is taught by Miura to thereby allow synchronization of the first screen and the second screen based on the location of user input (see Miura; paragraph 3).


With reference to claim 11, Alonso and Miura disclose all that is required as explained above with reference to claim 10, wherein Alonso further discloses wherein the display unit (54) displays the content on the first screen (602) and displays the list of content items (Item A-1 through F-1) on the second screen (604), through a web browser (browser module, 147) supporting a dual screen function (see paragraphs 75-76; Fig. 1A).

With reference to claim 12, Alonso and Miura disclose all that is required as explained above with reference to claim 10, wherein Miura further discloses the association unit (processor) moves the highlight (114) in the list of content items (108) from a previous content item (BB) indicative of previous content to a next content (CC) item indicative of next content, when the previous content moves onto the next content in response to the scrolling input to the first screen (see paragraph 40; Figs. 1, 3).

With reference to claim 13, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Miura further discloses the association unit adjusts the list of content items (110) by scrolling the list of content items (110) so that the highlight (114) is located within a given range using at least one reference line on the second screen (106) (in teaching the selected thumbnail may be distinctively be placed at the center of the list; see paragraphs 24-25).

With reference to claim 14, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Alonso further discloses wherein the association unit scrolls (603) the list of content items (Item A-1 through F-1) by a maximum length at timing at which the highlight (606) in the list of content items reaches a critical location (end of list) on the second screen (see paragraph 127).

With reference to claim 15, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Alonso further discloses wherein the association unit scrolls (603) the list of content items (Item A-1 through F-1) by a unit length when the highlight (606) in the list of content items (Item A-1 through F-1) moves on the second screen (604) (one icon being a unit length; see paragraphs 126-127).

With reference to claim 16, Alonso and Miura disclose all that is required as explained above with reference to claim 12, wherein Miura further discloses wherein the association unit scrolls the list of contents in response to a scrolling input to the second screen (see paragraph 26); and
adjusts the list of content items by scrolling the list of content items so that the highlight is located within a given range using at least one reference line on the second screen (see paragraph 26), when an additional scrolling input for the second screen is not present for a given time or a scrolling input to the first screen is present (see paragraph 27).



Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alonso and Miura as applied to claim 1 or 10 above, and further in view of Moon (US Patent Publication No. 20150169161).
With reference to claim 8, while disclosing all that is required as explained above with reference to claim 1, however fails to disclose a page unit for displaying the list of contents as recited.
Moon discloses a display method and scrolling function wherein displaying, by the at least one processor (140) (see paragraphs 40, 34; Fig. 1), a list of content items (301) in a page unit when the list of content items is composed of a plurality of pages (see paragraph 23); and
controlling, by the at least one processor, the list of content items on the second screen so that a previous page automatically moves onto a next page in the forward moving mode (see paragraphs 24-25, 35, 63).
Therefore, it would have been obvious to allow the usage of a plurality
of pages similar to that which is taught by Moon for scrolling a list and
content arrangement similar to that which is taught by Alonso and Miura to
thereby allow for automatic scrolling over a plurality of pages without
causing the user to repeatedly preform scroll input (see Moon; paragraph 8).

With reference to claim 17, while disclosing all that is required as explained above with reference to claim 10, however fails to disclose a page unit for displaying the list of contents as recited.
Moon discloses a display unit and scrolling function wherein displaying, by the at least one processor (140) (see paragraphs 40, 34; Fig. 1), wherein the display unit displays a list of content items (301) in a page unit when the list of content items is composed of a plurality of pages (see paragraph 23); and the association unit (processor) controls the list of content items on the second screen so that a previous page automatically moves onto a next page in the forward moving mode (see paragraphs 24-25, 35, 63).
Therefore, it would have been obvious to allow the usage of a plurality
of pages similar to that which is taught by Moon for scrolling a list and
content arrangement similar to that which is taught by Alonso and Miura to
thereby allow for automatic scrolling over a plurality of pages without
causing the user to repeatedly preform scroll input (see Moon; paragraph 8).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LOGAN et al. (USPGPub 2004/0255336) discloses a method and apparatus for providing a list and content arrangement of a split screen display device which permits the user to view content related to the highlight item of the list (see abstract, paragraphs 45-53; Fig. 4).
SENPUKU et al. (USPGPub 2005/0083642) discloses a mobile communications device having a first and second display device, wherein when the second display device is functional, the controller automatically selects content related to content on the first display device and displays it on the second display device (see abstract, paragraphs 54-61; Figs. 6-7).
WOLFF et al. (US 6,833,848) discloses a method and system that allows for displaying a plurality of media objects in a first display area and a selected media object in a second display area which allows the user simple navigation of the visual data (see abstract; column 4, lines 48-65; column 7, lines 1-64; Figs. 1-2).
GÄRDENFORS et al. (US 2014/0245213) discloses a computer device having a first display screen and a second display screen for displaying a list of contents and the content on each of the two display screens; (see paragraphs 84-85; Fig. 5).
BUCKLEY (US2006/0294476)  discloses a browsing and previewing of a list of items provided in a first display area and a content corresponding to the list of items in a second display area wherein scrolling can be preformed in both the first and second display areas and highlighting the corresponding content or list item based on scrolling input (see abstract, paragraphs 18-26; Figs. 1-5).


Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.  The applicant argues that the combination of references, Alonso in view of Miura, fail to disclose in the forward moving mode, continuously displaying next content corresponding to a next content item of the plurality of content items in the list on the first screen in response to a scrolling input made on the first screen, as recited in claims 1 and 10.  The examiner finds that Miura discloses scrolling in the first screen area to continuously display next content item in response to scrolling on the first screen in teaching that the user drags the main image CC to the left or right to view next/previous content BB/DD (302/304) (see paragraph 40; Fig. 3).  Further it is argued that the references fails to disclose the sequential displaying as recited.  However, the examiner finds that Miura discloses sequentially displaying on the first screen a plurality of scene images of the content (8a-c) corresponding to the content item (8) in response to a scrolling input made on the first screen and displaying the next content when reaching the end of the plurality of scenes of the content item as recited, in teaching scrolling through the video frames synchronously based on user input (see paragraph 34) wherein next/previous content is presented when the end of the video frames is reached (see paragraph 23-25, 35-36, 63; Figs. 2-3).  For these reasons, the examiner finds that the combination of references discloses the claimed invention.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        


/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625